Mr. Chief Justice Ricks delivered the opinion of the court: To the application of the appellant county collector, filed in the county court of Stark county, for judgment and order of sale against the property of the appellee railroad company for alleged delinquent taxes levied by the city of Wyoming for the year 1903, the appellee filed objections, and upon a hearing the court sustained the objections, and the county collector has perfected this appeal. It will be unnecessary to discuss the «objections raised upon application for judgment, for the reason there was no evidence introduced by relator upon which a judgment could be entered. So far as shown by this record the only evidence introduced by the relator was page 10 of the railroad tax book of Stark county, showing the payment by the appellee company of all city tax of the city of Wyoming levied and assessed for the year 1903 in that portion of the city of Wyoming lying and being within the town of Essex, together with the tax levy ordinance, and rested his case. Appellee offered no evidence. There was no evidence offered showing any delinquent tax against appellee. Not even a report of the list of delinquent lands, etc., was offered by the relator. There being absolutely nothing upon which to base a judgment, the order of the court denying judgment is proper, and is affirmed. T . - Judgment affirmed.